December 17, 2019



                                                                         Supreme Court

                                                                         No. 2019-36-Appeal.
                                                                         (KD 18-58)
                                                                         No. 2019-38-Appeal.
                                                                         (KD 18-59)

          Midland Funding LLC, assignee of Chase       :
                     Bank USA, N.A.

                              v.                       :

                    Tammy Turcotte Raposo.             :



                      NOTICE: This opinion is subject to formal revision before
                      publication in the Rhode Island Reporter. Readers are requested to
                      notify the Opinion Analyst, Supreme Court of Rhode Island, 250
                      Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
                      3258 of any typographical or other formal errors in order that
                      corrections may be made before the opinion is published.
                                                                    Supreme Court

                                                                    No. 2019-36-Appeal.
                                                                    (KD 18-58)
                                                                    No. 2019-38-Appeal.
                                                                    (KD 18-59)

   Midland Funding LLC, assignee of Chase            :
              Bank USA, N.A.

                       v.                            :

           Tammy Turcotte Raposo.                    :

              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                         OPINION

       Chief Justice Suttell, for the Court. The defendant, Tammy Turcotte Raposo, appeals

from the entry of two Superior Court judgments in favor of the plaintiff, Midland Funding, LLC

(Midland), in these consolidated credit-card debt collection appeals. Raposo contends on appeal

that the hearing justice erred in granting Midland’s motions for summary judgment. This case

came before the Supreme Court for oral argument pursuant to an order directing the parties to

appear and show cause why the issue raised in this appeal should not be summarily decided. After

a close review of the record and careful consideration of the parties’ arguments, we shall decide

the appeal at this time. For the reasons stated in this opinion, we affirm the judgments of the

Superior Court.

                                                 I

                                 Facts and Procedural History

       Midland filed two separate civil book-account actions in Third Division District Court

alleging that Raposo owed Midland, as the assignee of Chase Bank USA, N.A., the unpaid balance

due on two credit-card accounts. The first complaint sought to recover the sum of $2,200.82 plus



                                               -1-
costs. Raposo answered the complaint with a letter in which she “den[ied] any and all statements

set forth in [her] name” within Midland’s complaint and stated she had “no recollection or

knowledge of” the claims asserted against her. Midland filed a motion for summary judgment.

Raposo did not file an objection to the motion. The District Court granted Midland’s motion.

       The second complaint sought to recover the sum of $9,705.78 from a different credit-card

account in Raposo’s name. Raposo answered in a letter which stated that she had “no knowledge

of this complaint[.]” Midland filed a motion for summary judgment, to which Raposo again did

not file an objection. The District Court granted Midland’s motion.

       Raposo appealed to the Superior Court from the judgments in both cases. Midland filed a

motion for summary judgment in each appeal, to which Raposo objected, attaching identical

affidavits in which she stated that, “[t]o the best of [her] knowledge,” she had never opened the

accounts at issue or used the credit cards. Midland filed responses to Raposo’s objections,

including billing records that detailed purchases and payments made by Raposo on both accounts.

       The hearing justice consolidated the cases for argument. After reviewing the record and

hearing arguments, the hearing justice found that Raposo’s affidavit was not sufficient to create a

genuine issue of material fact. The hearing justice reasoned that, without more than a “self-

serving” statement that Raposo did not recall opening these accounts or using the credit cards,

there was no basis upon which he could find an issue of fact as to the ownership of the accounts.

Accordingly, the hearing justice granted summary judgment as to each of the two book-account

claims, and final judgments were entered in favor of Midland for the full balance of each account

plus costs. Raposo filed a timely notice of appeal from each judgment, and we consolidated the

appeals before oral argument.




                                               -2-
                                                  II

                                        Standard of Review

       This Court reviews the grant of a motion for summary judgment de novo. DiBattista v.

State, 808 A.2d 1081, 1085 (R.I. 2002). “We will affirm a summary judgment if, after reviewing

the admissible evidence in the light most favorable to the nonmoving party, we conclude that no

genuine issue of material fact exists and that the moving party is entitled to judgment as a matter

of law.” American Express Bank, FSB v. Johnson, 945 A.2d 297, 299 (R.I. 2008) (brackets

omitted) (quoting Lucier v. Impact Recreation, Ltd., 864 A.2d 635, 638 (R.I. 2005)). “[A] litigant

opposing a motion for summary judgment has the burden of proving by competent evidence the

existence of a disputed issue of material fact and cannot rest upon mere allegations or denials in

the pleadings, mere conclusions or mere legal opinions.” Id. (quoting Tanner v. Town Council of

East Greenwich, 880 A.2d 784, 791 (R.I. 2005)).

                                                 III

                                             Discussion

       Raposo argues that the trial justice erred in granting Midland’s motion for summary

judgment as to both book-account cases because, she asserts, she has set forth facts that established

a genuine issue of material fact as to whether the credit-card accounts were in fact her accounts.

Midland counterargues that Raposo’s affidavit constituted only a conclusory denial and therefore

was insufficient to give rise to a genuine issue of material fact.

       Raposo asserts that her affidavit, in which she disclaims any memory of opening or using

the credit-card accounts, created an issue of fact as to whether the accounts at issue were hers.

However, it is well established that there is “an affirmative duty” on Raposo, as the adverse party

responding to a motion for summary judgment, “to set forth facts showing that there is a genuine



                                                 -3-
issue of fact that will be resolved at trial. Such party must act diligently and in good faith to rebut

the evidence presented in support of the motion.” American Express Bank, 945 A.2d at 300

(quoting Egan’s Laundry & Cleaners, Inc. v. Community Hotel Corporation of Newport, 110 R.I.
719, 723, 297 A.2d 348, 351 (1972)). The mere assertion that there are circumstances which, if

believed, would serve to nullify Midland’s claim without any factual context is insufficient to place

Raposo beyond the reach of summary judgment. See Egan’s Laundry & Cleaners, 110 R.I. at 723,

297 A.2d at 351.

        Raposo’s reliance on Mitchell v. Mitchell, 756 A.2d 179 (R.I. 2000), in which this Court

held that it could not pass on the weight or the credibility of evidence, even if weak or improbable,

is misplaced. In Mitchell, the Court found that there was a genuine issue of material fact as to

whether a mother and her son had forgiven a debt owed by the mother’s other son (the debtor) to

the family trust. Mitchell, 756 A.2d at 185. To establish the existence of a material fact, the debtor

put forth his own deposition testimony and authored an affidavit that described the conversation

in which his mother allegedly orally forgave the debt owed to the family trust. Id. at 184-85. The

debtor also put forth the affidavit of his wife, which alleged that she was present when the mother

orally waived the debt. Id. at 184. Moreover, the debtor pointed to context and clear assertions of

fact in the record, including that the debtor’s mother gifted a deed to family property to her other

son in an effort to reimburse him for the debt owed by the debtor. Id. at 184-85. The debtor asserted

that, when the other son accepted the property, he impliedly waived his brother’s (the debtor’s)

debt to the trust. Id. Lastly, the debtor put forth the affidavit of his mother’s close friend as support

that his mother gifted the property to her nondebtor son to “equal * * * out” the funds gifted to

each son. Id. at 183. The Court found that, however weak or improbable the debtor’s assertions




                                                  -4-
of “gift-giving” and “loan-forgiveness” appeared, enough evidence was asserted to create a

genuine issue of fact. Id. at 185.

       Here, in support of its motions for summary judgment, Midland presented billing records

and credit-card statements that detailed both purchases and payments made on the credit-card

accounts at issue. Those billing statements were addressed to Raposo at her home address.

Raposo’s affidavit did not challenge any of the evidence presented in support of Midland’s motion

and so failed to establish a material factual dispute to be resolved by a trier of fact. Raposo also

failed to make any additional argument that she had not received the billing statements or provide

any evidence to contest her liability as to the account balances. That Raposo was unable to

remember opening credit-card accounts or using said credit cards to make purchases does not

create a factual dispute regarding ownership of the accounts at issue. As such, Raposo failed to

establish a genuine issue of material fact in these cases.

                                                 IV

                                            Conclusion

       For the reasons stated in this opinion, we affirm the judgments of the Superior Court and

remand the papers to the Superior Court.




                                                -5-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     Midland Funding LLC, assignee of Chase Bank USA,
Title of Case
                                     N.A. v. Tammy Turcotte Raposo.
                                     No. 2019-36-Appeal.
                                     (KD 18-58)
Case Number
                                     No. 2019-38-Appeal.
                                     (KD 18-59)
                                     December 17, 2019
Date Opinion Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Chief Justice Paul A. Suttell
                                     Kent County Superior Court
Source of Appeal

                                     Associate Justice Richard A. Licht
Judicial Officer From Lower Court
                                     For Plaintiff:

                                     Kara Thorvaldsen, Esq.
Attorney(s) on Appeal                Paul G. Manning, Jr., Esq.
                                     For Defendant:

                                     Stephen A. Robinson, Esq.




SU‐CMS‐02A (revised June 2016)